DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 07/05/2022, claims 1-20 are pending; claims 11-14 remain withdrawn from consideration.
Claims 1 and 15 have been amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites the limitation: “a heating portion that is molded so as to cover the surrounding of the electrically- powered heater” in lines 4-5. The claim limitation(s) uses a generic placeholder “portion” that is coupled with functional language “heating” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “heating portion”, Applicant’s Specification, para.0018 recites: “The heating portion 22 has a through hole 25 and an outer-wall portion 26. The through hole 25 is formed so as to have a diameter smaller than that of an inner circumference of the heat generating part 21c, and the through hole 25 penetrates through the heat generating part 21c along the center axis thereof. The outer-wall portion 26 is formed so as to have a diameter larger than that of an outer circumference of the heat generating part 21c, and the outer-wall portion 26 faces inner walls 17 of the tank 10.”. Thus, the through hole 25 and outer-wall portion 26 are interpreted to cover the corresponding structure of the heating portion.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SLAYTON (US 2011/0129205 A1).
Regarding claim 15, SLAYTON discloses a fluid-heating device (flow-through heater, see abstract) for heating fluid with an electrically- powered heater (heating element 44, see fig.2A-B), the fluid-heating device (flow-through heater, see abstract) comprising: 
the electrically-powered heater (heating element 44, see fig.2A-B) including a helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B. The coiled wire portion having the shape of a helix/ spiral); 
a heating portion (tubular housing 42, see figs.2A-2B) configured to surround the heater (heating element 44); and 
a support body (fin elements 54, see figs. 2A-B) configured to support the helical-shaped heat generating part (see para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”), wherein the heater (heating element 44) and the support body (fin elements 54) are integrally cast into the heating portion (see figs.2A-2B and para.0033: “electrical heating element 44 provided inside the tubular housing 42”. Notes: According to Merriam-Webster dictionary, accessed on 11/15/2022, “cast” means “3a: to dispose or arrange … into a suitable form or order”. In SLAYTON, the heating element 44 is disposed into the tubular housing 42 to form the heater 40. In addition, para.0033-0034: “The tubular housing 42 … a cylindrical wall 52” and “The fin elements 54 may be integrally formed with the cylindrical wall 52”) while the support body (fin elements 54) supports the helical-shaped heat generating part (coiled wire portion 57, see figs.2A-2B. See para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”).  
Regarding claim 19, SLAYTON further discloses the support body (fin elements 54) includes a plurality of support bodies (fingers 63, see fig.2B), respectively positioned spaced apart from one another along a longitudinal axis (axis 50, see fig.2B) of the fluid-heating device (flow-through heater) and contact the helical-shaped heat generating part (coiled wire portion 57) from a bottom side (bottom side of the fingers 63).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAYTON (US 2011/0129205 A1) in view of Sandro (EP 0299343 A1, newly cited)
Regarding claim 1, SLAYTON discloses
A fluid-heating device (flow-through heater, see abstract) for heating fluid with an electrically- powered heater (heating element 44, see fig.2A-B) having a helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B. The coiled wire portion having the shape of a helix/ spiral), the fluid-heating device (flow-through heater) comprising: 
a heating portion (tubular housing 42, see figs.2A-2B) that is molded so as to cover the surrounding of the electrically- powered heater (heating element 44), 
the heater (heating element 44) being integrally cast into the heating portion (tubular housing 42, see figs.2A-2B and para.0033: “electrical heating element 44 provided inside the tubular housing 42”. Notes: According to Merriam-Webster dictionary, accessed on 11/15/2022, “cast” means “3a: to dispose or arrange … into a suitable form or order”. In SLAYTON, the heating element 44 is disposed into the tubular housing 42 to form the heater 40); 
and a support body (fin elements 54, see figs. 2A-B) integrally cast into the heating portion (tubular housing 42, see figs.2A-2B. Para.0033-0034: “The tubular housing 42 … a cylindrical wall 52” and “The fin elements 54 may be integrally formed with the cylindrical wall 52”) while supporting the helical-shaped heat generating part (see para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”), 
SLAYTON does not explicitly disclose the heating portion being molded using a die in which the heater is supported by the support body.
However, Sandro discloses a heating element for heating water, comprising: 
the heating portion (die-cast aluminium alloy tubular-shaped body 1, see fig.1) being molded using a die (“die”, see abstract) in which the heater is supported by the support body (by incorporating the teachings of Sandro into SLAYTON’s invention, tubular housing 42 (“the heating portion”) of SLAYTON being molded using the die of Sandro in which the heater 44 of SLAYTON is supported by the fin elements 54 (“support body”) of SLAYTON).
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify SLAYTON’s invention to include the teachings of Sandro such that the heating portion of SLAYTON being molded using the die of Sandro in which the heater of SLAYTON is supported by the support body of SLAYTON. The modification provides the heating portion with high protection against corrosion. Also, water is heated uniformly and precisely by the heating portion.
Regarding claim 2,  SLAYTON further discloses the heating portion (tubular housing 42, see figs.2A-2B) and the support body (fin elements 54, see figs. 2A-B) are configured such that the fluid (water) flows around the heating portion (tubular housing 42, see figs.2A-2B) and the support body (fin elements 54, see figs. 2A-B and para.00033: “The cylindrical wall 52 defines a passageway 56 extending along the longitudinal axis 50 to enable a fluid to flow therethrough.”).  
Regarding claim 3, SLAYTON further discloses the heating portion (tubular housing 42) is formed of a metal (aluminum, see para.0034) different from a metal forming an external surface of the heater (see para.0035: “The resistance wire may be made from metals such as … Ni/Cr.”)  
Regarding claim 4, SLAYTON further discloses at least a surface of the support body (fin elements 54) in contact with the heating portion (tubular housing 42) is formed of a metal of a same type as that of the heating portion (see para.0034: “The fin elements 54 and the cylindrical wall 52 may be formed of the same material, for example, aluminum”).  
Regarding claim 5, SLAYTON further discloses the support body (fin elements 54, see figs.2A-2B) is formed of a metal different from that of the heating portion (para.0034 recites: “the fin elements 54 may be made of a material different from that of the cylindrical wall 52 and attached to the cylindrical wall 52”).  
Regarding claim 6, in figs.2A-2B, SLAYTON does not explicitly disclose a heat-conducting member that is integrally cast into the heating portion when the heating portion is molded; and a temperature detector provided in the heat-conducting member, the temperature detector being configured to detect temperature of the heater.  
However, in figures 8-10, SLAYTON discloses a heat-conducting member (aluminum contact surface 121, see fig.9) that is integrally cast into the heating portion (tubular housing 102, see fig.8) when the heating portion is molded (“an aluminum material is molded to the first part 112 of the tubular housing 112 in the openings 120 to provide an aluminum contact surface 121”, see para.0046); and 
a temperature detector (temperature sensor assembly 108, see fig.9) provided in the heat-conducting member (aluminum contact surface 121), the temperature detector (temperature sensor assembly 108) being configured to detect temperature of the heater (see para.0048: “the temperature sensor can contact the aluminum contact surface 121 to ensure proper detection of the temperature of the tubular housing 102 and the fluid flowing therethough”).  
Thus, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment shown in figures 2A-2B of SLAYTON to include the teachings as shown in figures 8-10 of SLAYTON, such that the heat-conducting member that is integrally cast into the heating portion when the heating portion is molded; and a temperature detector provided in the heat-conducting member, the temperature detector being configured to detect temperature of the heater. Doing so allows the temperature sensor can contact the heat-conducting member to ensure proper detection of the temperature of the tubular housing and the fluid flowing therethough (see para.0048 of SLAYTON).
Regarding claim 8, SLAYTON further discloses the heat-conducting member has a contact portion (aluminum contact surface 121, see fig.9) that is in surface contact with the temperature detector (see para.0048: “the temperature sensor can contact the aluminum contact surface 121 to ensure proper detection of the temperature of the tubular housing 102 and the fluid flowing therethough”).    
Regarding claim 9, the modification of SLAYTON in view of Sandro further discloses at least a surface of the heat-conducting member (aluminum contact surface 121 of SLAYTON, see fig.9) in contact with the heating portion (tubular housing of SLAYTON) is formed of aluminum (see para.0046, the contact surface 121 is formed of aluminum which the same type as that of the die-cast aluminium alloy tubular-shaped body of Sandro).
Regarding claim 16, SLAYTON further discloses the support body (fin element 54) includes a plurality of support bodies (fingers 63, see figs.2A-B), respectively positioned spaced apart from one another along a longitudinal axis (longitudinal axis 50, see figs.2A-B) of the fluid-heating device (heater 40, see figs.2A-B) and contact the helical-shaped heat generating part (coiled wire portion 57, see fig.2A-B) from a bottom side (see bottom side in annotated fig.2B below).  

    PNG
    media_image1.png
    361
    543
    media_image1.png
    Greyscale

Annotated fig.2B of SLAYTON
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAYTON in view of Sandro as applied to claims 1 and 6, and further in view of GB 703662 A, hereinafter ‘662
Regarding claim 7, the modification discloses substantially all the claimed limitations, except the heat-conducting member is brought into contact with the heater.  
‘662 further discloses the heat-conducting member (well 38, see fig.3) is brought into contact with the heater (heater coils, see fig.3).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify SLAYTON’s invention to include the heat-conducting member is brought into contact with the heater as taught by ‘662. Doing so allows the thermostat detect the temperature of the heating element accurately.
Regarding claim 10, the modification discloses substantially all the claimed limitations as set forth in claim 6, except the heat-conducting member is formed of a metal different from that of the heating portion.  
‘662 further discloses the heat-conducting member (well 38) is formed of a metal (copper, see page 2, lines 50-54) different from that of the heating portion (aluminum block 18).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify SLAYTON’s invention so that the heat-conducting member is formed of a metal different from that of the heating portion. Doing so allows different types of metal could be used to make the heat-conducting member.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAYTON in view of Sandro as applied to claims 1 and 16, and further in view of Watanabe (US ++ A1)
Regarding claim 17, SLAYTON further discloses the heating portion (tubular housing 42) includes an outer wall portion (wall 52, see fig.2A) having a main body (wall 52, see fig.2A), except a plurality of outer circumferential fins projecting outward from the main body.  
Watanabe discloses a heat medium heating device, comprising:
the heating portion (heater 40, see fig.1) includes an outer wall having a main body (outer case main body 31) and a plurality of outer circumferential fins (fins 34, see fig.1) projecting outward from the main body (outer case main body 31).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify SLAYTON’s invention to include the plurality of outer circumferential fins projecting outward from the main body as taught by Watanabe. Doing so allows “to improve heat exchange efficiency” between the heating portion and the heat medium/fluid.
Regarding claim 18, SLAYTON further discloses the heating portion (tubular housing 42) further includes a through hole (passageway 56, see fig.2B) extending through a circumferential center relative to the helical-shaped heat generating part (coiled wire portion 57, see fig.2B).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SLAYTON as applied to claim 19, and further in view of Watanabe (US 2013/0186883 A1)
Regarding claim 20, SLAYTON discloses all of the limitations as set forth in claim 19, except the heating portion includes an outer wall portion having a main body and a plurality of outer circumferential fins projecting outward from the main body.  
Watanabe discloses a heat medium heating device, comprising:
the heating portion (heater 40, see fig.1) includes an outer wall having a main body (outer case main body 31) and a plurality of outer circumferential fins (fins 34, see fig.1) projecting outward from the main body (outer case main body 31).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify SLAYTON’s invention to include the plurality of outer circumferential fins projecting outward from the main body as taught by Watanabe. Doing so allows “to improve heat exchange efficiency” between the heating portion and the heat medium/fluid (see para.0015 of Watanabe).
Response to Arguments
Claim Objection: the amendment has overcome the claim objection. The previous claim objection is withdrawn.
Claim Rejections - 35 USC § 103:
Applicant’s arguments, see Remarks, filed on 07/05/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive in light of amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combo SLAYTON and Sandro (newly cited). 
Applicant’s argument: “in Slayton "An insulator 60 is provided between the heating element 44 and each of the fin elements 54 to insulate the heating element 44 from the fin elements 54. In addition to the electrically insulating coating 59 of the heating element 44, the 
insulators 60 provide further electrical insulation for the heating element 44" (paragraph [0037]). Thus, in Slayton the heating element 44 and the fin elements 54 are not cast in one piece because an insulator 60 is provided between the heating element 44 and the fin elements 54. Therefore, Slayton does not teach "a support body integrally cast into the heating portion while supporting the helical-shaped heat generating part." 
The Examiner respectfully disagrees with the Applicant because the Examiner does not use the fin elements 54 integrally cast into the heating element 44 as the argument. In Slayton, the fin elements 54 (equivalent to the claimed “support body”) support the coiled wire portion 57 (equivalent to “helical-shaped heat generating part”) of the heating element 44 (see para.0034: “The fin elements 54 extend a predetermined length along the longitudinal axis 50 to support and position the heating element 44”). In addition, the fin elements 54 integrally cast into the tubular housing 42 as shown in para.0033-0034: “The fin elements 54 may be integrally formed with the cylindrical wall 52”, wherein cylindrical wall 52 is belonged to the tubular housing 42. Thus, Slayton teaches the limitation: “a support body integrally cast into the heating portion while supporting the helical-shaped heat generating part."  
Claim 15 is rejected by the similar reasons as discussed above.
Claims 2-10 and 16-20 are rejected by the virtue of their dependency from claims 1 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US6460598B1 discloses a method of forming a liquid flow through heat exchanger structure cast in a metal matrix composite. The composite comprises a preform reinforcement material infiltrated with molten metal. The composite reinforcement material is injection molded around the heat exchanger structure allowing for intimate contact between the composite and structure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761